Per Curiam,
It is well settled, on both reason and authority, that the pendency of an indictment is not good ground for a plea in abatement to another indictment, in the same court for the same cause. Whenever either of them — and it matters not which, — is tried and judgment pronounced thereon, such judgment will afford a good plea in bar to the other, either of autrefois convict, or autrefois acquit; *75but nothing short of conviction or acquittal will support such a plea: Commonwealth v. Ramsey, 42 Pa. Superior Ct. 25.
The disputed facts were fairly and adequately presented to the jury, and the evidence warranted the verdict it returned. The rule for a new trial was properly discharged, and the judgment is affirmed; the record remitted to the court below that sentence of the court may be fully carried into effect.